 

GLOBALWISE INVESTMENTS, INC.

 

SUBSCRIPTION DOCUMENTS AND INSTRUCTIONS

 

Please Read Carefully

 

To Subscribers for Convertible Notes:

 

The attached subscription documents (the “Subscription Documents”) and the
Private Placement Offering Materials (as defined below), as the same may be
supplemented from time to time, relate to the private offering by GlobalWise
Investments, Inc., a Nevada corporation (the “Company”), of convertible notes
(“Convertible Notes”), bearing interest at 10% per annum, payable quarterly in
cash, convertible into common stock of the Company at a conversion price of
$0.08 per share of common stock, subject to the terms and conditions of the
Subscription Documents and the terms of the offering (the “Offering”) described
in the Private Placement Offering Materials. As used in the Subscription
Documents, the term “Private Placement Offering Materials” means the following:
(i) the Subscription Documents, including the Investor Suitability Questionnaire
and Subscription Agreement; (ii) the Confidential Term Sheet – Summary of
Proposed Terms of Private Placement of Convertible Notes by GlobalWise
Investments, Inc., dated May 12, 2014 (“Term Sheet”); (iii) the form of
Convertible Note, and (iv) all financial statements and results, risk factors,
ownership information, and any other information about the Company filed with
the U.S. Securities Exchange Commission and made publicly available by the
Company on the Company’s website.

 

No person is authorized to receive these documents unless such person has
previously received, or simultaneously receives, a copy of the Private Placement
Offering Materials. Delivery of these documents to anyone other than the
original offeree is unauthorized, and any reproduction or circulation of these
documents, in whole or in part, is prohibited.

 

If, after you have carefully reviewed the Private Placement Offering Materials,
you decide to purchase Convertible Notes, please follow the instructions below.
The information requested in the Subscription Documents is necessary to comply
with exemptions from registration under the Securities Act of 1933, as amended
(the “Act”), the rules promulgated thereunder and other rules and regulations
promulgated under the Act, and applicable state securities laws. Required
Subscription Documents that are missing the requested information or signatures
cannot and will not be accepted unless and until such information or signatures
are provided.

 

The Company, in its absolute discretion, may reject any subscription request at
any time prior to the closing of the offering. In connection with the
subscription for Convertible Notes, enclosed herewith are the following
documents which must be properly and fully completed and signed:

 

1

 

 

1.Subscription Agreement.

 

Each investor must deliver a completed, dated and executed subscription
agreement (the “Subscription Agreement”). Investors should complete (i) the
information in Section 4 of the Subscription Agreement, and (ii) the signature
lines and other information at the conclusion of the Subscription Agreement.

 

2.Investor Suitability Questionnaire.

 

Each investor must separately deliver a completed and executed investor
suitability questionnaire (the “Investor Suitability Questionnaire”) which is
included herewith.

 

3.Payment for Subscription.

 

Each investor must pay to the Company an amount equal to the subscription price
for the Convertible Notes being subscribed by wire transfer of immediately
available funds to an account designated by the Company or by cashier’s check
made payable to the Company.

 

4.Delivery Instructions.

 

When you have completed the above actions, please deliver the completed and
signed Subscription Documents, along with the amount of the subscription price
for the Convertible Notes being subscribed, payable by wire transfer of
immediately available funds to an account designated by the Company, or by a
cashier’s check made payable to the Company and delivered to the following
address:

 

GlobalWise Investments, Inc.

2190 Dividend Dr.

Columbus, Ohio 43228

Telephone: (614) 388-8909

Attention: Ken Gill

 

If you have any questions relating to the completion of these documents or these
instructions, please contact Ken Gill at (614) 388-8909.

 

THESE INSTRUCTIONS HAVE BEEN INCLUDED AS A CONVENIENT REFERENCE FOR PROSPECTIVE
INVESTORS. NO PERSON SHOULD SUBSCRIBE FOR THE CONVERTIBLE NOTES UNLESS SUCH
PERSON HAS CAREFULLY REVIEWED THE PRIVATE PLACEMENT OFFERING MATERIALS,
INCLUDING ANY EXHIBITS THERETO, AND HAS CONSULTED WITH SUCH PERSON'S OWN TAX,
LEGAL AND FINANCIAL ADVISORS.

 

NO PURCHASE OF THE CONVERTIBLE NOTES OFFERED HEREBY IS DEEMED MADE UNTIL THE
COMPANY ACCEPTS THE INVESTOR, AS EVIDENCED BY THE COMPANY'S APPROVAL OF SUCH
INVESTOR'S SUBSCRIPTION AGREEMENT AND ACCEPTANCE OF HIS SUBSCRIPTION FUNDS, AND
UNTIL THE OTHER CONDITIONS TO THE OFFERING ARE MET. THE OFFERING IS SUBJECT TO
WITHDRAWAL, CANCELLATION OR MODIFICATION BY THE COMPANY WITHOUT NOTICE AT ANY
TIME BEFORE THE CLOSING AND IS SPECIFICALLY MADE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THE PRIVATE PLACEMENT MATERIALS AND THE SUBSCRIPTION
DOCUMENTS. THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT OR
LIMIT ANY SUBSCRIPTION, IN WHOLE OR IN PART, FOR ANY REASON OR NO REASON, AND TO
ALLOT TO ANY SUBSCRIBER LESS THAN THE NUMBER OF CONVERTIBLE NOTES SUBSCRIBED.

 

2

 

 

SUBSCRIPTION AGREEMENT

 

THE OFFER AND SALE OF THESE CONVERTIBLE NOTES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE OFFER AND
SALE OF THE CONVERTIBLE NOTES HAS NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THE OFFER AND SALE OF THE CONVERTIBLE NOTES OR THE
ACCURACY OR ADEQUACY OF ANY INFORMATION PROVIDED TO THE INVESTOR. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL. THE CONVERTIBLE NOTES CANNOT BE
OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE RESTRICTIONS ON TRANSFERABILITY CONTAINED IN THIS AGREEMENT
AND APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND WILL NOT BE TRANSFERRED OF
RECORD EXCEPT IN COMPLIANCE WITH SUCH AGREEMENTS AND SUCH LAWS.

 

THE PURCHASE OF SECURITIES IN THE COMPANY IS SPECULATIVE AND INVOLVES A HIGH
DEGREE OF RISK, AND THE SECURITIES ARE SUBJECT TO SEVERE RESTRICTIONS ON
TRANSFERABILITY. THE SUBSCRIBER ACKNOWLEDGES THAT THE SUBSCRIBER IS ACQUIRING
THE CONVERTIBLE NOTES AFTER INVESTIGATION TO THE SUBSCRIBER'S SATISFACTION OF
THE BUSINESS PROSPECTS OF THE COMPANY. THE SUBSCRIBER FURTHER ACKNOWLEDGES THAT
THE SUBSCRIBER IS NOT RELYING UPON ANY DESCRIPTIONS OF FUTURE ACTIVITY OR
PROJECTIONS OR FORECASTS INCLUDED IN THE PRIVATE PLACEMENT MATERIALS, AND THAT
ANY FORWARD-LOOKING STATEMENTS ARE BASED UPON THE REASONABLE ASSUMPTIONS AND
BELIEF OF THE COMPANY AND DO NOT CONSTITUTE A GUARANTEE, PROMISE, REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED.

 

this subscription agreement does not constitute an offer or a solicitation in
any state or any jurisdiction to any person to whom it is unlawful to make such
offer or solicitation in such state or jurisdiction.

 

GlobalWise Investments, Inc.

2190 Dividend Dr.

Columbus, Ohio 43228

Attention: Ken Gill

 

The undersigned subscriber (the “Subscriber”) hereby agrees with GLobalWise
Investments, Inc., a Nevada corporation (the “Company”), as follows:

 

1.             Acknowledgments. THE SUBSCRIBER RECOGNIZES AND ACKNOWLEDGES THAT
RELIANCE BY THE COMPANY AND BY THE OFFICERS OF THE COMPANY UPON THE EXEMPTIONS
FROM REGISTRATION DESCRIBED ABOVE ARE, IN PART, BASED UPON THE ACCURACY OF ALL
MATTERS SET FORTH IN THIS AGREEMENT.

 

3

 

 

2.             Terms of Offering. Subject to the terms and conditions of this
Subscription Agreement and the terms of the offering (the “Offering”) described
in the Private Placement Offering Materials previously delivered to the
Subscriber, the Subscriber hereby applies to purchase Convertible Notes (the
“Convertible Notes”) as indicated below. This subscription may be rejected by
the Company in its sole discretion at any time prior to acceptance by the
Company. As used in this Subscription Agreement, the term “Private Placement
Offering Materials” means the following: (i) the Subscription Documents,
including the Investor Suitability Questionnaire and this Subscription
Agreement; (ii) the Confidential Term Sheet – Summary of Proposed Terms of
Private Placement of Convertible Notes by GlobalWise Investments, Inc., dated
May 12, 2014 (“Term Sheet”); (iii) the form of Convertible Note, and (iv) all
financial statements and results, risk factors, ownership information, and any
other information about the Company filed with the U.S. Securities Exchange
Commission and made publicly available by the Company on the Company’s website.

 

3.             Representations and Warranties of the Company. The Company
represents and warrants to and agrees with the Subscriber that each of the
following statements will be true on the closing date:

 

(a)The Company is a corporation duly organized and in good standing under the
laws of the State of Nevada with all requisite power and authority to enter into
each Subscription Agreement and each Convertible Note, to carry out the
provisions and conditions hereof and thereof, and to consummate the transactions
contemplated hereby and thereby;

 

(b)The Company has all requisite corporate power and authority to own its
properties, conduct its business, and consummate the transactions contemplated
hereby;

 

(c)The execution, delivery and performance of this Agreement by the Company have
been authorized by all necessary action on behalf of the Company and this
Agreement is a legal, valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors' rights and remedies generally and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity). The execution,
delivery and performance by the Company of the Convertible Notes has been
authorized by all necessary action on behalf of the Company, and the Convertible
Notes, once executed, shall be legal, valid and binding agreements of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors' rights and remedies generally
and subject, as enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity);

 

4

 

 

(d)The execution and delivery of this Agreement and the Convertible Notes, the
consummation of the transactions contemplated hereby and thereby and the
performance of the Company's obligations hereunder and thereunder will not (i)
conflict with or result in any violation of or default under any provision of
the Articles of Incorporation, Bylaws, or any other agreement or instrument to
which the Company is a party or by which it or any of its properties are bound,
or any license, permit, franchise, regulation applicable to the Company or its
businesses or properties, (ii) violate any statute, regulation, law, order,
writ, injunction, judgment or decree, to which the Company or any of its
properties are subject, which would materially and adversely affect the
operations, properties or business of the Company, or (iii) require the consent,
approval or authorization of, or filing, registration or qualification with, any
court or governmental authority on the part of the Company, the failure of which
would materially and adversely affect the operations, properties or business of
the Company or the obligations of the Company under this Agreement, other than
filings as may be required to comply with state and federal securities
regulations;

 

(e)The Company is not in violation of any statute, regulation, law, order, writ,
judgment or decree which would materially and adversely affect the operations,
properties or business of the Company, and the Company will comply with each
applicable statute, regulation, law, order, writ, injunction, judgment or decree
which would materially and adversely affect the operations, properties or
business of the Company or the obligations of the Company under this Agreement;

 

(f)Neither the Company nor anyone acting on its behalf has taken any action that
would subject the issuance and sale of the Convertible Notes to securities
registration requirements;

 

(g)There are no placement, brokerage or other similar fees payable by the
Company in connection with the negotiation of the Convertible Notes and the
Subscription Agreements or the consummation of the sale of the Convertible Notes
to the Subscriber and the other purchasers contemplated by the Private Placement
Offering Materials, except as may be disclosed in writing to the Subscriber by
the Company;

 

(h)There is no legal action, suit, arbitration or other legal, administrative or
other governmental investigation, inquiry or proceeding pending or, to the best
knowledge of the Company, threatened against (i) the Company or any of its
properties, assets or business, (ii) the Company or any of its properties,
assets or business, or (iii) any Affiliate of the Company, which challenges the
validity or purpose of the Company, could materially and adversely affect the
Company's operations, properties or business, or relates to a claim or
allegation of the type described in paragraph (j) below; and

 

5

 

 

(i)During the preceding five years, none of the entities or individuals referred
to in (i), (ii) or (iii) of the preceding paragraph i) has (x) been the subject
of any actual action, suit, arbitration, legal, administrative or other
governmental investigation, inquiry or proceeding that claims or alleges fraud,
misrepresentation, willful misconduct, breach of fiduciary duty or violation of
any federal or state securities law, rule or regulation or any federal or state
law, rule or regulation enacted for the protection of banks, thrift
institutions, insurance companies or other financial institutions, or (y)
settled any actual or threatened action, suit, arbitration, legal,
administrative or other governmental investigation, inquiry or proceeding of the
type described in the immediately preceding clause (x).

 

4.             Subscription. The Subscriber hereby subscribes for and agrees to
purchase Convertible Notes with a principal balance of $_________________,
payable in cash (the “Subscription Price”), in accordance with and subject to
the terms of the Convertible Note.

 

The Subscriber understands that this Subscription Agreement may be rejected, in
whole or in part, in the sole discretion of the Company.

 

If this subscription is rejected or in the event it is determined that this
Offering will not be consummated for any reason, any checks tendered by the
Subscriber or the amount represented thereby will be returned to the Subscriber,
without interest and without deduction, as soon thereafter as practicable.

 

If this Subscription Agreement is being completed on behalf of a corporation,
partnership or trust, it should be completed and executed by an authorized
corporate officer, general partner or trustee.

 

The Company has advised the Subscriber that prior to, concurrently with, or
subsequent to the execution and delivery of this Subscription Agreement, the
Company may be executing and delivering substantially identical agreements with
other subscribers providing for the purchase of Convertible Notes by such other
subscribers.

 

The subscription represented by this Subscription Agreement is irrevocable by
the Subscriber but is subject to acceptance by the Company and may be rejected,
in whole or in part, by the Company in its sole discretion.

 

5.             Access to Information. The Subscriber acknowledges that it has
received a copy of the Private Placement Offering Materials, as of the date of
this Subscription Agreement, and represents that it has read, understood and
carefully reviewed the Private Placement Offering Materials. The Subscriber
acknowledges that the Company has made available to it, or its personal
advisors, the opportunity to obtain additional information to verify the
accuracy of the information contained in the Private Placement Offering
Materials and to evaluate the merits and risks of its investment in the
Convertible Notes; or it confirms that it has consulted with its attorneys,
accountants, tax advisors and its other advisors as it deems advisable and that
such advisors have analyzed the Private Placement Offering Materials and the
documents relating thereto on its behalf. The Subscriber acknowledges that the
Company has answered all inquiries that it has made concerning the Company and
its business, financial condition, prospects and any other matter relating to
the Company and the offer and sale of the Convertible Notes. The Subscriber
acknowledges that no oral or written statement or inducement which is contrary
to the information set forth in the Private Placement Offering Materials has
been made by or on behalf of the Company to the Subscriber. The Subscriber
acknowledges and understands that legal counsel representing the Company was not
retained to represent the Subscriber, and that no legal counsel has been
retained by the Company to represent the Subscriber.

 

6

 

 

6.             Representations and Warranties by the Subscriber. The Subscriber
hereby represents and warrants to the Company and its Officers and to each other
purchaser of Convertible Notes that:

 

(a)The Subscriber is familiar with the nature of, and the risks attendant to, an
investment of this type, including the tax aspects of an investment of this
type, and is financially capable of bearing the economic risk of this investment
and could afford the loss of the total amount of such investment.

 

(b)The Subscriber is aware that (i) that the rights and terms of the Convertible
Notes being subscribed by Subscriber are set forth in the form of Convertible
Note, which was included in the Private Placement Offering Materials; and (ii)
the proceeds of Subscriber's subscription hereby and any other subscriptions
with the Company under the Private Placement Offering Materials will be used by
the Company for offering expenses, working capital, payments on senior debt, and
other general business purposes.

 

(c)The Subscriber is aware that (i) the shares required for conversion of the
Convertible Notes have not yet been authorized by the shareholders, (ii)
Subscriber’s ability to convert the Convertible Notes into common stock of the
Company is strictly conditioned upon the affirmative vote of the current
shareholders to increase the number of authorized shares of the Company, and
(iii) the Company, nor any officers, directors, or other affiliates of the
Company cannot and have not made any representations, warranties, or other
promises regarding the ability of the Company to obtain an affirmative vote by
the shareholders to increase the number of authorized shares of the Company.

 

(d)The Subscriber (i) does not have an overall commitment to investments which
are not readily marketable that is disproportionate to its net worth, and its
investment in the Convertible Notes, and will not cause such overall commitment
to become excessive; and (ii) has adequate net worth and means of providing for
its current needs and personal contingencies to sustain a complete loss of its
investment in the Convertible Notes, and has no need for liquidity in its
investment in the Convertible Notes.

 

7

 

 

(e)The Subscriber understands that the offer and sale of the Convertible Notes
have not been registered under the Securities Act of 1933, as amended (the
“Act”), or the securities laws of any state and that it is purchasing the
Convertible Notes for its own account and for investment only and not with a
view to the further sale, assignment or other distribution of all or any portion
thereof. The Subscriber agrees and represents that it will not sell, assign,
pledge or otherwise dispose of the Convertible Notes or any portion thereof
other than in compliance with the terms of the Convertible Note and applicable
state and federal securities laws and, then, only to the extent that the same
may be legally sold or disposed of without registration or qualification under
the applicable state or federal securities laws, or the Convertible Notes shall
have been so registered or qualified and an appropriate registration statement
shall then be in effect. The Subscriber understands that it must bear the
economic risk of its investment in the Convertible Notes for an indefinite
period of time.

 

(f)The Subscriber understands that the Convertible Notes shall be convertible
into unregistered and restricted common stock, with “piggyback” registration
rights. As such the Subscriber may not sell the securities issued upon
conversion of the Convertible Notes unless and until (i) Subscriber is permitted
to resell under Rule 144, promulgated under Act, or (ii) the Company registers
other shares.

 

(g)The Subscriber is fully aware that the Convertible Notes are being offered
and sold in reliance upon exemptions from registration under the Act and similar
exemptions provided under state securities laws on the grounds that no public
offering is involved, and that the representations, warranties and agreements
set forth in this Subscription Agreement are essential to the claiming of such
exemptions.

 

(h)The Subscriber is purchasing the Convertible Notes with its own funds and not
with the funds of any other person, firm or entity and is acquiring the
Convertible Notes for its own account. The Subscriber has no reason to
anticipate any change in circumstances, financial or otherwise, which would
cause it to sell or distribute, or necessitate or require any sale or
distribution of the Convertible Notes. No person, firm or entity other than the
Subscriber has any beneficial interest in the Convertible Notes.

 

(i)The Subscriber hereby acknowledges that it is aware that: AN INVESTMENT IN
THE CONVERTIBLE NOTES IS A SPECULATIVE INVESTMENT WHICH INVOLVES A HIGH DEGREE
OF RISK OF LOSS OF THE UNDERSIGNED'S ENTIRE INVESTMENT; AND THERE ARE
SUBSTANTIAL RESTRICTIONS ON THE TRANSFERABILITY OF THE CONVERTIBLE NOTES AND THE
UNDERSIGNED MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF AN INVESTMENT IN THE
CONVERTIBLE NOTES FOR AN INDEFINITE PERIOD OF TIME.

 

8

 

 

(j)The Subscriber understands that an investment in the Convertible Notes
involves significant legal and tax consequences, and acknowledges that no
attempt by the Company has been made to discuss the possible effects of federal,
state or local income and other tax laws on investors in Convertible Notes. The
Subscriber has consulted its own legal counsel, accountants and other
professional advisors as it has deemed appropriate as to legal, tax and other
matters concerning the purchase of Convertible Notes.

 

(k)The Subscriber is not making an investment in the Convertible Notes as a
result of any advertisement, article, notice or other communication published in
any newspaper, magazine or similar media, any seminar or any solicitation by a
person not previously known to the Subscriber.

 

(l)The Subscriber acknowledges that an investment in the Convertible Notes is
speculative and agrees that no guarantees, promises, assurances of performance
or other warranties have been made to the Subscriber by the Company or any
agent, director, officer, employee or affiliate of the Company, about an
investment in the Convertible Notes or the future financial performance of the
Company. The Subscriber also acknowledges that in making an investment in the
Convertible Notes, the Subscriber is not relying upon any guaranty, promise,
assurance of performance or warranty of any kind or nature by the Company or any
of its officers, directors, employees, agents or affiliates.

 

(m)The Subscriber has no knowledge of any commission, brokerage fee or other
remuneration being paid or to be paid directly or indirectly related to the sale
of the Convertible Notes.

 

(n)The Subscriber, if an individual, is a resident of the State, and maintains
its domicile at the address, shown in the signature page of this Subscription
Agreement. The Subscriber, if an entity, is formed under the laws of the State
shown in the signature page of this Subscription Agreement.

 



  (o) The Subscriber represents that it is an accredited investor, as that term
is defined in Rule 501(a) of Regulation D, promulgated under the Act. The
Subscriber has accurately completed the Company's Investor Suitability
Questionnaire and delivered it to the Company.



  

(p)The Subscriber, if an entity:

 

(i)was not formed (or reformed) for the purposes of investing in the Company,
nor for the purpose of circumventing the registration requirements of the Act,
and nor did or will the shareholders, members, partners, grantors, trustees or
other beneficiaries or owners (or any other persons or entities having a
relationship similar to any of the foregoing), as the case may be, of the
Subscriber, if any, contribute additional capital for the purpose of purchasing
the Convertible Notes purchased by the Subscriber.

 

(ii)has not invested more than 40% of its total subscribed capital in any single
entity, including the Company.

 

9

 

 

(iii)allocates all items of income, gain, loss and deduction according to a
single set of capital accounts and does not permit its shareholders, members,
partners, grantors, trustees or other beneficiaries or owners (or any other
persons or entities having a relationship similar to the foregoing) to opt in or
out of particular investments made by the Subscriber, each such person
participating in all investments made by the Subscriber pro rata in accordance
with its ownership interest in the Subscriber, and no such person being
consulted regarding participation (or non-participation) in particular
investments nor being allowed to determine whether or how much to invest in
particular investments, including the Subscriber's investment in the Convertible
Notes.

 

(iv)is not on the date hereof (after giving effect to the Subscriber's
acquisition of its Convertible Notes and the funding of all of its current
investment commitments) an “investment company” as that term is defined in
Section 3(a) of the 1940 Act and is not on the date hereof (after giving effect
to the Subscriber's acquisition of its Convertible Notes and the funding of all
of its current investment commitments) excepted from the definition of an
“investment company” as that term is defined in Section 3(a) of the 1940 Act by
the exceptions provided for in Section 3(c)(1) or 3(c)(7) of the 1940 Act.

 

(q)None of such Subscriber's assets consist of assets (“Plan Assets”) of an
employee benefit plan within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or Section
4975(e)(1) of the Internal Revenue Code of 1986, as amended (the “Code”),
whether or not subject to Title I of ERISA, and whether or not subject to
Section 4975 of the Code, including public and private employee benefit plans,
IRAs, Keoghs, church plans and entities which hold such assets under the
Department of Labor plan assets regulation, 29 C.F.R. § 2510.3-101 (the “Plan
Assets Regulation”), such as certain insurance company general and separate
accounts, collective investment funds or governmental plans (whether foreign or
domestic) and plans maintained by a foreign corporation or other entity; and
none of the Subscriber's assets include Plan Assets by reason of an investment
in the Subscriber by any such employee benefit plan, nor does such Subscriber
otherwise constitute a “benefit plan investor” within the meaning of the Plan
Assets Regulation. The Subscriber shall promptly notify the Company if the
representations in this Section 6(q) cease to be true with respect to the
Subscriber. The Subscriber acknowledges that the Company will rely on the
representations provided under this Section 6(q) in determining whether the
Company satisfies the so-called 25 percent test under the Plan Assets
Regulation.

 

(r)The Subscriber is not a bank holding company, as defined in Section 2(a) of
the Bank Holding Company Act of 1956, as amended, or a non-bank subsidiary of
such bank holding company.

 

10

 

 

(s)The Subscriber is not an organization described in §509(a) of the Internal
Revenue Code of 1986, as amended from time to time.

 

(t)The Subscriber is not generally exempt from taxation under Section 115 or
Section 501(a) of the Code, and is not subject to tax under Section 511 of the
Code.

 

(u)By purchase of a Convertible Note in the Company, the Subscriber represents
that (i) it has not acquired nor will it transfer or assign any Convertible
Notes or cause any such Convertible Notes to be marketed on or through an
“established securities market” or a “secondary market” (or the substantial
equivalent thereof) within the meaning of Section 7704(b)(1) of the Code,
including, without limitation, an over-the-counter market or an inter-dealer
quotation system that regularly disseminates firm buy or sell orders.

 

(v)Neither the Subscriber nor any of its affiliates is a person or entity listed
in, or an agent or intermediary for any entity or person listed in, Executive
Order 13224 Blocking Terrorist Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism or the Annex
thereto (the “Annex”), as published at http://www.treas.gov/terrorism.html on
the date hereof, and as updated from time to time by the Office of Foreign
Assets Control, U.S. Department of Treasury, Washington, D.C. 20220.

 

(w)No consideration that the Subscriber has paid or contributed or will pay or
contribute to the Company will cause the Company to be in violation of the
United States Bank Secrecy Act, the United States Money Laundering Act of 1986
or the United States International Money Laundering Abatement and Anti-Terrorism
Financing Act of 2001.

 

(x)If the Subscriber is a corporation, partnership, limited liability company,
trust or other organization, (i) each individual executing this Subscription
Agreement on behalf of the Subscriber has the full power and authority to
execute and deliver this Subscription Agreement for the Subscriber and (ii) the
Subscriber has the full right, power and authority to perform its obligations
hereunder.

 

(y)The Subscriber, if any entity, has all requisite right, power, authority, and
capacity, and has taken all actions, corporate or otherwise, to authorize,
execute and deliver this Subscription Agreement and to perform its obligations
pursuant to this Subscription Agreement. This Subscription Agreement has been
duly executed and delivered by or on behalf of the Subscriber and constitutes a
valid and legally binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.

 

11

 

 

(z)The Subscriber acknowledges, represents, warrants and agrees that (i) Kegler,
Brown, Hill & Ritter Co., L.P.A. (“Kegler Brown”) has been retained by the
Company in connection with and the offering of the Convertible Notes and in that
capacity has provided legal services to the Company, (ii) Kegler Brown is not,
will not and shall not be deemed under the applicable codes or rules of
professional responsibility to represent any or all of the prospective investors
in connection with the offering of the Convertible Notes, the management and
operation of the Company or any dispute that may arise between the shareholders
of the Company on the one hand and the officers, directors, and the Company on
the other (“Company Legal Matters”), (iii) Kegler Brown has no obligation to
furnish the Subscriber with any information or documents obtained, received or
created in connection with the representation of the Company, (iv) the
Subscriber will, if he desires legal counsel on a Company Legal Matter, retain
his own independent counsel with respect thereto, and (v) Kegler Brown may
represent the Company in connection with any and all Company Legal Matters
(including any dispute between the officers and directors and the Company and
one or more shareholders) and waives any conflict of Convertible Note in
connection with this representation.

 

7.             Indemnification. The Subscriber understands the meaning and legal
consequences of the representations and warranties set forth in this Agreement
and agrees to indemnify and hold harmless the Company, and its directors,
officers, employees, and affiliates, and any person acting on behalf of the
Company (the “Indemnified Person”), from and against any and all damage, loss,
liability, cost and expense (including attorneys' fees) which any of them may
incur by reason of, due to or arising out of (i) the failure by the Subscriber
to fulfill any of the terms and conditions of this Subscription Agreement, (iii)
any misrepresentation or breach of warranty made by the Subscriber herein or in
any other document provided by the Subscriber to the Company, or (iii) any
distribution by the Subscriber of the Convertible Notes in violation of this
Subscription Agreement or applicable law. The obligation to pay the balance of
the Subscription Price, all representations, warranties and covenants contained
in this Subscription Agreement, and the indemnification contained in this
Section 7, shall survive the acceptance of this Subscription Agreement and the
purchase and sale of the Convertible Notes.

 

8.             Transferability; Binding Effect. The Subscriber hereby agrees
that neither this Subscription Agreement nor any rights of Subscriber hereunder
may be sold, assigned, pledged, transferred or otherwise disposed of, except as
otherwise provided for herein, in any manner by the Subscriber, without the
prior written consent of the Company. This Subscription Agreement shall inure to
the benefit of and be binding upon the Company and their respective successors
and assigns and the Subscriber and its heirs, personal representatives,
successors and permitted assigns.

 

9.             Acceptance of Subscription. The Company shall have the right to
accept or reject this Subscription Agreement, in whole or in part, and this
Subscription Agreement shall be deemed to be accepted by the Company only when
it is signed by the Company. The Company shall have no obligation to accept
subscriptions for the Convertible Notes in the order received.

 

12

 

 

10.             Entire Agreement and Amendment. This Subscription Agreement, if
accepted by the Company, together with the other agreements referenced in this
Subscription Agreement, constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior or
contemporaneous agreements and understandings, and may not be amended or
modified in any manner or respect except in a writing signed by both the
Subscriber and the Company.

 

11.             Governing Law. This Subscription Agreement shall be governed by
and construed in accordance with the internal substantive laws of the state of
Ohio, without giving effect to principles of choice or conflict of laws.

 

12.             Notices.             Any notice or communication required or
permitted to be given to any party hereto shall be in writing and shall be
deemed to be given when personally delivered to such party or, if sent by mail,
telegram or telex, when received by such party. The addresses as set forth in
this Subscription Agreement shall be the addresses to which notices shall be
sent unless the parties shall notify each other of any change of address.

 

13.             Successors and Assigns.             This Subscription Agreement
shall inure to the benefit of and be binding upon the respective heirs,
executors, personal representatives, guardians, successors-in-interest and
permitted assigns of Subscriber and the Company.

 

14.             Pronouns.             All pronouns and any variations thereof
used in this Subscription Agreement shall be deemed to refer to the gender,
singular or plural, as the identity of the person or persons may require.

 

15.             Counterparts. This Subscription Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

13

 

 

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement this
______ day of __________________, 2014.

 

SUBSCRIBER (if an individual):       By         Name:  

 

SUBSCRIBER (if an entity):           Legal Name of Entity       By:        
Name:       Title:  

 

State/Country of Domicile or Formation:       Social Security or Federal
Identification Number       Aggregate Subscription Amount:  US$  

 

14

 

 

ACCEPTANCE



 

The Company hereby accepts the Subscription Agreement on this _____ day of
_______________, 2014 as to Convertible Notes with a principal amount of
$______________.

 

  GlobalWise Investments, Inc.       By:     Matthew L. Chretien, President &
CEO

 

15

